 


109 HCON 283 IH: Honoring the heroic service and sacrifice of the 6,500 glider pilots of the United States Army Air Forces during World War II.
U.S. House of Representatives
2005-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 283 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mrs. McCarthy (for herself and Mr. Turner) submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Honoring the heroic service and sacrifice of the 6,500 glider pilots of the United States Army Air Forces during World War II. 
 
Whereas the use of gliders during World War II provided an innovative method of transporting troops and equipment behind enemy lines;  
Whereas the United States Army Air Forces began training glider pilots in 1942, eventually training approximately 6,500 men; 
Whereas glider pilots exhibited exceptional valor by landing behind enemy lines in unarmed gliders; 
Whereas glider pilots participated in 8 successful missions;  
Whereas in Operation Husky, which took place in Sicily on July 9, 1943, glider pilots carried British airborne troops, completing their mission despite heavy casualties resulting from landings at sea;  
Whereas in Operation Broadway, which took place in Burma on March 5, 1944, glider pilots took the Japanese completely by surprise; carried troops, airborne engineers, and equipment by night; seized and prepared landing strips for forthcoming transport planes; and evacuated the wounded, accomplishing in 2 hours what would have taken 2 months by ambulance;  
Whereas in Operation Overlord, on June 6, 1944, glider pilots took part in the Battle of Normandy, the largest combined airborne and seaborne invasion in history, carrying troopers of the 82nd and 101st Airborne Divisions and their equipment to landing areas behind enemy lines;  
Whereas in Operation Dragoon, which took place in the coastal area of southern France on August 15, 1944, glider pilots delivered troops and cargo despite wooden poles erected in open fields to impede their landing; 
Whereas in Operation Market-Garden, the largest glider operation of World War II, which took place in Holland on September 17, 1944, glider pilots carried their usual cargo of troops and heavy equipment, thereby providing cover for an attempt to clear a road to Berlin; 
Whereas in Operation Repulse, which took place in Bastogne on December 27, 1944, as part of the Battle of the Bulge, glider pilots, although flying directly through enemy fire, were able to land every glider, delivering the badly needed ammunition, gasoline, and medical supplies that enabled defenders against the German offensive to persevere and secure the ultimate victory;  
Whereas in Operation Varsity, which took place at the Rhine crossing in Wesel, Germany, on March 24, 1945, more than 1,300 glider pilots took part in their final European mission, delivering a fatal blow to Axis forces; 
Whereas in Operation Gypsy Task Force-Appari Mission, which took place in the Philippine island of Luzon on June 23, 1945, glider pilots took part in their final, and only Pacific, mission, carrying members of the 11th Airborne Division; and 
Whereas many glider pilots sacrificed their lives during the course of these missions: Now, therefore, be it 
 
That Congress— 
(1)honors the heroic service and sacrifice of the 6,500 glider pilots of the United States Army Air Forces during World War II; and 
(2)urges the people of the Nation to remember and teach future generations about the contributions and sacrifices that glider pilots, and all veterans, have made to and for the Nation. 
 
